     Case 1:14-cr-00154-LJO-SKO Document 305 Filed 11/16/20 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    2300 Tulare Street, Suite 330
     Fresno, California 93721-2226
3    Telephone: (559) 487-5561
4
                              IN THE UNITED STATES DISTRICT COURT
5
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
6
7
      UNITED STATES OF AMERICA,                  ) Case No. 1:14-CR-00154-LJO-SKO
8                                                )
             Plaintiff,                          ) APPLICATION AND ORDER FOR
9                                                ) APPOINTMENT OF CJA PANEL COUNSEL
      vs.                                        )
10                                               )
      OSCAR BARRAGAN,                            )
11                                               )
            Defendant,                           )
12                                               )
                                                 )
13
             Defendant, Oscar Barragan, through the Federal Defender for the Eastern District of
14
     California, hereby requests appointment of CJA panel Counsel.
15
16           Mr. Barragan had retained counsel and is now seeking appointed counsel under General

17   Order 595. Mr. Barragan submits the attached Financial Affidavit as evidence of his inability to
18   retain counsel. Mr. Barragan was sentenced to a 120-month term of imprisonment on October
19
     24, 2016, and is currently in custody.
20
             General Order 595 appoints counsel for all indigent defendants seeking assistance under
21
     the First Step Act. Therefore, after reviewing the attached Financial Affidavit, we respectfully
22
23   recommend CJA panel counsel be promptly appointed pursuant to 18 U.S.C. § 3006A and

24   General Order 595 to represent Mr. Barragan on his compassionate release proceedings related to

25   this case.
26
     DATED: November 16, 2020                             /s/ Heather E. Williams____
27                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
28
     United States v. Oscar Barrigan                  1                 Application and [Proposed]Order
                                                                          for CJA Counsel Appointment
     Case 1:14-cr-00154-LJO-SKO Document 305 Filed 11/16/20 Page 2 of 2


1
                                               ORDER
2
            Having satisfied the Court that Defendant Oscar Barragan is financially unable to retain
3
4    counsel, the Court hereby appoints CJA panel counsel pursuant to 18 U.S.C. § 3006A and

5    General Order 595 to represent Defendant Oscar Barragan in his compassionate release
6    proceedings related to this case.
7
     IT IS SO ORDERED.
8
9
        Dated:     November 16, 2020                        /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-
